Case 2:20-cv-11553-KM-ESK Document 16 Filed 04/15/21 Page 1 of 4 PageID: 73




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


FIFI MONIQUE GRAHAM,

             Plaintiff,
                                               Civ. No. 20-11553 (KM) (ESK)
v.
                                                    OPINION & ORDER
HACKENSACK MERIDIAN HEALTH,
JFK MEDICAL CENTER

             Defendant.



KEVIN MCNULTY, U.S.D.J.:
      The plaintiff, Fifi Monique Graham, filed this action pro se against her
former employer, Hackensack Meridian Health (“Hackensack Meridian”) and
JFK Medical Center. (Defendants do not deny employing Graham, but state
that the actual employer was Hartwyck at Oak Tree (“Hartwyck”), a nursing
care facility that is part of the Hackensack Meridian network.) Now before the
Court is the defendants’ motion to dismiss the complaint for failure to state a
claim, pursuant to Fed. R. Civ. P. 12(b)(6). (DE 8) Plaintiff has not filed a
response to the motion. Neither, however, has she defaulted in her obligations
to the court, and, granting the deference due to pro se pleadings, I find that she
has sufficiently stated her claim(s). Believing that a relatively small amount of
discovery would poise this matter for summary judgment, I will deny the
motion to dismiss.
      Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations but “more than labels and conclusions.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
a claimant’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Id. at 570. That standard is met when “factual content [] allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)

                                         1
Case 2:20-cv-11553-KM-ESK Document 16 Filed 04/15/21 Page 2 of 4 PageID: 74




provides for the dismissal of a complaint if it fails to state a claim. The
defendant bears the burden to show that no claim has been stated. Davis v.
Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint
as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.
Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
      Particularly applicable here is the principle that pro se complaints are
held to less stringent standards than formal pleadings drafted by lawyers.
Erickson v. Pardus, 551 U.S. 89, 93, 127 S. Ct. 2197 (2007); Haines v. Kerner,
404 U.S. 519, 520-21, 92 S. Ct. 594 (1972); see Alston v. Parker, 363 F.3d 229,
234 (3d Cir. 2004) (“Courts are to construe complaints so as to do substantial
justice . . . keeping in mind that pro se complaints in particular should be
construed liberally.” (citations omitted)).
      Ms. Graham’s complaint states that she worked for the defendants from
January 2018 through August 25, 2018. It alleges the following facts:
      I got hurt on the job Aug. 25, 2018. That how I notice my pay stub
      then trying to get a medical clearance for surgery, then when I
      became aware not having any medical benefits. I been addressing
      it to the authority but get no response.

      I looking for assistant in my federal tax and medical bill to be paid
      because I was thinking from my pay stub the I had benefits.
      Therefore sick day vacation time wasn’t paid out. I was in pain and
      [illegible]while suffering from their mistake. . . .

It alleges the following federal statutory claims:

      Violation of federal laws. No federal income tax withheld. Employee
      benefit deduction wasn’t effect while being withheld.

Complaint (DE 1).
      Defendants understandably have taken the complaint at face
value, attempted to guess what causes of action are intended, and moved
to dismiss them. Failure to make proper federal income tax deductions,
they argue, does not give rise to a private cause of action; the nature of
the denial of medical benefits for purposes of, e.g., an ERISA claim, has
not been specified; and the workplace injury, if it was caused by

                                          2
Case 2:20-cv-11553-KM-ESK Document 16 Filed 04/15/21 Page 3 of 4 PageID: 75




negligence, would have a workers’ compensation claim as its exclusive
remedy. (DE 8-1)
      Defendants’ view of the potential causes of action was perhaps
grudging, but admittedly some guesswork was required. Further filings
have clarified the plaintiff’s position somewhat.
      In her Proposed Discovery Plan (DE 10), plaintiff states that she was
“unaware” of the motion to dismiss and therefore did not respond. Describing
her claims, she cites “Defendants’ violation of laws Sec. 6672, 7202, N.J.S.A.
34.11, 29 U.S.C. 216. 1 The class action of Failure to withhold taxes, illegal
payroll deduction, paycheck law, and Fair Labor Standard Act.”
      Later in the same document (DE 10) is another description of claims:
      Plaintiff's description: Defendants did not withhold employment
      taxes from my paycheck. Defendants withheld deductions for
      medical benefits when I returned to work on January 15, 2018,
      but when I went to the emergency room in August 2018 I learned
      that I did not have coverage. I learned that the insurance company,
      Horizon Blue Cross and Blue Shield of New Jersey, provided
      coverage from only February 1, 2018 through March 1, 2018. In
      addition, my employment was terminated without notice and I was
      not paid vacation or sick time. I am seeking payment of medical
      bills, vacation, and sick time, and compensation for pain and
      suffering.

      In short, the plaintiff seems to be alleging that when she was terminated
she was owed vacation and sick time, which was not paid; that she was
entitled to health coverage, for which the employer failed to make appropriate
deductions, leaving her with medical bills and without coverage; and that the
employer failed to properly deduct certain taxes from her paycheck.
      These claims frankly are still lacking in specificity, and would be readily
dismissed if submitted by counsel. What I am primarily interested in knowing



1       Section 6672 may refer to that section of Title 29, which governs the obligation
to collect and pay over tax. 29 U.S.C. § 216 provides for, inter alia, a cause of action
for certain violations of minimum wage and maximum hours standards. N.J. Stat.
Ann. § 34:11 is the state Wage Payment Law.
                                            3
Case 2:20-cv-11553-KM-ESK Document 16 Filed 04/15/21 Page 4 of 4 PageID: 76




is whether the plaintiff was in fact unfairly denied medical coverage and
whether she was denied vacation and sick pay to which she was entitled. Those
matters can be further focused—and indeed may be poised for summary
judgment—with the aid of a small number of documents that should be in the
employer’s records. 2
      I will therefore deny the motion to dismiss the complaint so we can get to
the merits without further shadowboxing over the adequacy of this pro se
plaintiff’s pleadings.
                                      ORDER
      IT IS THEREFORE this 15th day of April, 2021
      ORDERED that the motion to dismiss the complaint (DE 8) is DENIED.
The parties shall, with the guidance of the Magistrate Judge, engage in focused
discovery regarding the essential facts.


                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge




2      Plaintiff has made a good start by attaching to her Proposed Discovery Plan
certain documents: A JFK Confirmation of Benefit Election from 2018, a Horizon
Explanation of Benefits form, a Certificate of Group Health Plan Coverage, a second
Horizon Explanation of Benefits form denying coverage, and payroll Statements of
Earnings and Deductions. (DE 10)
                                           4
